DETAILED ACTION

This action is responsive to Applicant’s reply filed on 26 October 2022 (hereinafter “Reply”). This action is made Final.

Status of the Claims
Claims 1, 3, 10, 12, 14, and 19-22 are currently amended.
Claims 1-22 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 12, and 22 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation “displaying all application icons in the folder when detecting a tap operation on the thumbnail icon in the folder.” There is insufficient antecedent basis for the phrase “all application icons in the folder.” See MPEP § 2173.05(e).
Claims 12 and 22 are rejected for substantially the same reasons given above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos. 11,169,659 and 10,817,165. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are generic to a species or sub-genus claimed in the aforementioned patent (i.e., the entire scope of one or more of the present claims fall within the scope of one or more of the claims of the aforementioned patents). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, and 13-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Filippov et al., US 2012/0084732 A1, in view of Jeon, US 2014/0149908 A1.
Regarding claim 1, the combination of Filippov with Jeon renders obvious a folder management method, executed by an electronic device that has a display screen, comprising: 
Displaying a folder icon on the display screen, the folder icon comprising a set of icons of at least two applications, wherein the set of icons of the at least two applications is displayed in the folder icon as a thumbnail icon, in the thumbnail icon, each of the set of icons is displayed in a shrunk size. In Filippov, a folder icon (e.g., folder 160-1) may comprise a thumbnail icon (e.g., preview of thumbnail images 180-1). Filippov fig. 3. The thumbnail icon may comprise icons of multiple applications displayed in a shrunken size. Id.
The folder icon further comprising an enlarged first icon associated with a first application, the enlarged first icon is displayed adjacent to the thumbnail icon, a size of the enlarged first icon is a same size as the thumbnail icon. In Filippov, an icon of an application (e.g., shortcut to object 190-1) may be displayed adjacent the thumbnail icon (e.g., preview of thumbnail images 180-1) in the folder icon (e.g., folder 160-1). Filippov fig. 3. The icon of the application may be displayed at a same size as the thumbnail icon. Id.
The folder icon comprises the thumbnail icon and the enlarged first icon within one boundary of the folder icon. In Filippov, the thumbnail icon (e.g., preview of thumbnail images 180-1) and the icon of the application within its boundaries may be located with the boundaries of the folder icon (e.g., folder 160-1). Filippov fig. 3.
Displaying an enlarged second icon associated with a second application of the at least two applications, wherein a size of the enlarged second icon is a same size as the thumbnail icon. In Filippov, an application of the multiple applications (e.g., shortcut to object 190-7) may be displayed at a same size as the thumbnail icon (e.g., preview of thumbnail images 180-1). Filippov fig. 5.
The second application is determined according to historical usage. In Filippov, an icon of an application previously displayed as part of the thumbnail icon may be displayed at a same size as the thumbnail icon in response to a user changing the view of the folder. Filippov ¶¶ 54-55. Filippov does not explicitly disclose that the application may be determined according to “historical usage.” However, in Jeon, an application may be selected to be displayed at a same size as a thumbnail icon based on historical usage (i.e., frequency of use for a predetermined time). Jeon ¶ 65, fig. 5.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Filippov’s process of modifying a view of a folder to display an enlarged second application icon with Jeon’s process of modifying a view of a folder to display an enlarged second application icon selected based on historical usage. Predicting an application based on historical usage would allow a user to more easily access a desired application from a folder. See Jeon ¶ 6.
Regarding claim 2, which depends on claim 1, Filippov teaches: launching the first application when detecting a tap operation on the enlarged first icon in the folder icon; or, launching the second application when detecting a tap operation on the enlarged second icon in the folder icon. Filippov ¶ 52.
Regarding claim 4, which depends on claim 1, Filippov teaches wherein the enlarged first icon comprises one or more icons, and the enlarged second icon comprises one or more icons. Filippov figs. 3, 5.
Regarding claim 5, which depends on claim 1, Filippov teaches in response to a first operation, displaying, in the folder, an enlarged third icon associated with a third application, wherein the enlarged third icon is displayed adjacent to the thumbnail icon without a third icon or adjacent to the enlarged first icon, and wherein a size of the enlarged third icon is a same size as the enlarged first icon, wherein the third icon corresponding to the enlarged third icon is not displayed as the thumbnail icon when the enlarged third icon is displayed. Filippov ¶¶ 52-55, figs. 2-5.
Regarding claim 6, which depends on claim 5, Filippov teaches wherein the first operation comprises a drag operation on the folder icon, and a drag direction of the drag operation points to an exterior of the folder icon. Filippov ¶ 86.
Regarding claim 7, which depends on claim 6, Filippov teaches wherein the drag operation is detected in a boundary position of the folder icon. Filippov ¶ 86.
Regarding claim 8, which depends on claim 1, the combination of Filippov with Jeon teaches2113210002COC displaying, in the folder icon, the first icon in the shrunk size and as a part of the thumbnail icon when detecting changes based on the historical usage, wherein the enlarged first icon is not displayed when the first icon corresponding to the enlarged first icon is displayed as the part of the thumbnail icon. In Filippov, the thumbnail icon (e.g., preview of thumbnail images 180-1) may comprise icons of the applications that are not displayed within the folder icon at an enlarged size. Filippov ¶ 52, fig. 3. As explained above concerning claim 1, Filippov does not explicitly disclose that an application may be determined according to “historical usage.” However, in Jeon, an application may be selected to be displayed at a same size as a thumbnail icon based on historical usage (i.e., frequency of use for a predetermined time). Jeon ¶ 65, fig. 5.
Regarding claim 9, which depends on claim 5, Filippov teaches enlarging the folder icon when detecting the first operation. Filippov ¶¶ 52-55, figs. 2-5.
Claims 10-12 and 14-19 are drawn to an apparatus that implements the methods recited in claims 1-2 and 4-9, alone or in combination. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
Claims 20-21 are drawn to instructions stored in a medium that implement the methods recited in claims 1-2, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.

Claims 3, 12, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Filippov et al., US 2012/0084732 A1, in view of Jeon, US 2014/0149908 A1, further in view of Chaudhri, US 2011/0252372 A1.
Regarding claim 3, which depends on claim 1, Filippov and Jeon do not disclose, but Chaudhri teaches displaying the application icons in the folder when detecting a tap operation on the thumbnail icon in the folder. In Chaudhri, a tap input on a thumbnail icon may cause the display of application icons in a folder. Chaudhri ¶ 305, figs. 5OOO, 5PPP. 
Claim 12 is drawn to an apparatus that implements the method recited in claim 3. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.
Claim 22 is drawn to instructions stored in a medium that implement the method recited in claim 3. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.

Response to Arguments
I. Antecedent Basis
Applicant merely alleges that 3, 12, and 22 are not indefinite. Reply at 9. However, there is insufficient antecedent basis for the phrase “all application icons in the folder.” There is no earlier recitation of a folder. Applicant is invited to review MPEP § 2173.05(e).

II. Double Patenting
Applicant argues that the independent claims are not generic to a species or sub-genus claim in U.S. Patent Nos. 11,169,659 and 10,817,165 since the patent claims do not recite “determined according to historical usage.” Reply at 9. However, claims 1, 8, and 15 of U.S. Patent No. 11,169,659 and claims 8, 15, and 20 of U.S. Patent No. 10,817,165 recite determining an enlarged icon of an application, wherein the application “is determined according to a default sorting sequence in the folder, a use frequency, or a use time sequence.” The term “historical usage” has been interpreted to comprise at least a “a use frequency.” See Specification ¶ 113. Accordingly, Applicant’s argument is unpersuasive.

III. Obviousness
Regarding claim 1, Applicant argues that Jeon fails to disclose “selecting from a set of a default sorting sequence, a use frequency, and a use time sequence.” Reply at 10. However, the features upon which Applicant relies are not recited in the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, Applicant’s argument is unpersuasive.
Regarding claim 8, Applicant argues that the previous Office action failed to establish a prima facie case of obviousness since “the Examiner did not apply Jeon’s teachings to claim 8.” Reply at 10. However, the previous Office action clearly indicates that claim 8 has been rejected based on the combined disclosures of Filippov and Jeon. See Non-final Act. at 8 (“Regarding claim 8, which depends on claim 1, the combination of Filippov with Jeon teaches …”). Accordingly, Applicant’s argument is unpersuasive.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144